Mr. Presiding Justice Dady delivered the opinion of the court. This is an appeal from a judgment of the circuit court for $6,172.75 against Clark county and in favor of the plaintiff Mark Stewart. The plaintiff was the owner and publisher of a newspaper and, at the request of the county clerk of said county, printed certain official ballots for a general election. No price for the printing was ever agreed upon. The fact that plaintiff printed such ballots at the request of the clerk, and the fact that the county is required to pay him a reasonable charge therefor, is not questioned. At the conclusion of the plaintiff’s case the defendant offered no evidence, and thereupon the trial court directed a verdict for such, amount in favor of the plaintiff, and thereupon entered judgment on such verdict. The defendant duly made a motion for new trial which was overruled. As we view it, the only question we are required to pass upon is whether there was any evidence showing or fending to show that the charge for such printing was a reasonable charge. We have carefully read all of the evidence, not only as contained in the printed abstract but also in the report of trial proceedings. In our opinion the evidence does not show or tend to show that the charge of $6,172.75 was a reasonable charge. Therefore it is our opinion that the trial court erred in denying the motion for a new trial. (See Smith v. Snow, 71 Ill. App. 645.) The judgment of the trial court is reversed and the cause is remanded for a new trial. Reversed and remanded.